Exhibit CERTIFICATE OF AMENDMENT TO THE CERTIFICATE OF FORMATION OF CSFB ASSET REPACKAGING DEPOSITOR LLC The undersigned, desiring to amend the Certificate of Formation of CSFB Asset Repackaging Depositor LLC, dated as of November 22, 2004, pursuant to the provisions of Section 18-202 of the Delaware Limited Liability Company Act, does hereby certify as follows: FIRST.The name of the limited liability company is CSFB Asset Repackaging Depositor LLC. SECOND.Paragraph FIRST of the Certificate of Formation shall be deleted in its entirety and replaced with the following: FIRST.
